COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §                 No. 08-16-00099-CR
IN RE: SERGIO GALLARDO,
                                                 §             ORIGINAL PROCEEDING
                     Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                 MEMORANDUM OPINION

       Relator, Sergio Gallardo, has filed a petition for writ of mandamus against the Honorable

Francisco X. Dominguez, Judge of the 205th District Court of El Paso, Texas, and the El Paso

County District Clerk. Relator contends that the District Clerk and the trial court have failed to

provide him with a free record for use in “perfection of appeal.” We deny mandamus relief.

       A court of appeals has jurisdiction to issue a writ of mandamus against certain judges

within its geographic district. See TEX.GOV’T CODE ANN. § 22.221(b)(1) (West 2004). A court

of appeals also has authority to issue a writ of mandamus if it is necessary to enforce its

jurisdiction. Id. § 22.221(a). Thus, we may issue a writ of mandamus to a district clerk only if

he or she interferes with the court’s jurisdiction. See id. at § 22.221(a); In re Washington, 7
S.W.3d 181, 182 (Tex.App.--Houston [1st Dist.] 1999, orig. proceeding). Relator does not have

any pending appeals before this Court and he has failed to show that the District Clerk has

interfered with the Court’s appellate jurisdiction. Consequently, we do not have jurisdiction to

grant the relief requested with respect to the District Clerk. See In re Bernard, 993 S.W.2d 453,
454 (Tex.App.--Houston [1st Dist.] 1999, orig. proceeding).

         Relator filed this original proceeding to obtain a copy of the appellate record for the

stated purpose of pursuing an appeal, but our records reflect that Relator’s direct appeal from his

convictions concluded in 2005. On February 3, 2005, we issued an opinion and judgment

affirming Relator’s convictions of aggravated sexual assault of a child and indecency with a

child.   See Gallardo v. State, No. 08-03-00287-CR, 2005 WL 280308 (Tex.App.--El Paso

February 3, 2005, pet. ref’d). The Court of Criminal Appeals denied Relator’s petition for

discretionary review, and our mandate issued on September 16, 2005.               Thus, Relator’s

convictions became final in 2005. A criminal defendant is not entitled to a free copy of the

record once he has exhausted his state appeals, absent some compelling, recognized reason. In

re Strickhausen, 994 S.W.2d 936, 937 (Tex.App.--Houston [1st Dist.] 1999, orig. proceeding); In

re Coronado, 980 S.W.2d 691, 693 (Tex.App.--San Antonio 1998, orig. proceeding). Relator

has not met the required showing. Accordingly, we deny mandamus relief.


                                             STEVEN L. HUGHES, Justice
June 3, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-